Title: To George Washington from Nathan Brownson, 24 August 1789
From: Brownson, Nathan
To: Washington, George



Sir
Savannah Georgia Augt 24th 1789

I have been informed that it is expected of those who wish to receive appointments to Office under the general Government, that they signify their desire to your Excellency in writing together with their pretentions.
If a family reduced by the fortune of war from Affluence to Indigence will have any influence my Situation in that respect claims attention. As to ability and fidelity mine may be judged of by recurrence being had to my Education and the different Posts of trust and honor in which I have been placed and the Duties of which I have discharged acceptably to my Constituents.
Early in life I received a public and liberal Education as will appear by a Catologue of those admited to Degrees in Yale College Connecticut in the year 1761 After which I applied myself to the Study and practice of physic and Surgery till the revolution War commenced at which time I took part in the Councils of Georgia till the year 1776 when I was elected a delegate to Congress and served the remainder of that year and 1778 in that office so much to the Satisfaction of my Constituents as to obtain the thanks of the Legislature signified to me by their Speaker. In the year 1778 I served as Director general of the Hospitals on that unfortunate E[x]pedition to Florida. The latter end of the Year 1780 I was appointed Purveyor general of the Southern Department by General Greene and afterwards confirmed by Congress. In the year 1781 by General Greenes perticular desire I went to Georgia in order to make a Divertion in his favour by collecting my Country men to a point and by the unanimous suffrages of the Legislature was appointed

Governor of Georgia in which office I served the time limited by the Constitution; after which Congress reappointed me Purveyor to the Southern Department in which office I continued to the end of the war and have had a final Settlement and discharge. Since the peace I have acted as Senior Assistant Judge of the County where I resided and some time as Speaker of the Genl Assembly.
It is with pain I have wrote so much of myself and should not have done it but my Friends charge me with want of Duty to myself and Family in having neglected this address so long.
I find by a Bill for establishing the Courts of the United States now under the consideration of the General Legislature that Marshals & Clarks of District Courts will probably be appointed should that take place and my Qualification be thought equal to filling either of those offices especially the former Your Nomination of me will engage my Gratitude And every exercion will be used by me not [to] disgrace the Appointment. Should those places be filled up otherwise Any other appointment which will afford an adequate Compensation for industry and fidelity wch such abilities as I possess will be acceptible to me I have the honor to be with every sentiment of Gratitude and Esteem Sir Your most Humble Servant

Nathan Brownson

